 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 1 of 22 Page ID #:3939



 1   Ashwin J. Ram (SBN 227513)               John L. Littrell (SBN 221601)
 2   aram@steptoe.com                         jlittrell@bklwlaw.com
     Michael A. Keough (SBN 327037)           Ryan V. Fraser (SBN 272196)
 3   mkeough@steptoe.com                      rfraser@bklwlaw.com
 4   Meghan L. Newcomer (pro hac vice)        BIENERT KATZMAN LITTRELL
     mnewcomer@steptoe.com                    WILLIAMS, LLP
 5   Nicholas P. Silverman (pro hac vice)     601 W. 5th Street, Suite 720
 6   nsilverman@steptoe.com                   Los Angeles, CA 90071
     STEPTOE & JOHNSON LLP                    Telephone: (213) 528-3400
 7   633 West Fifth Street, Suite 1900        Facsimile: (949) 369-3701
 8   Los Angeles, CA 90071
     Telephone: (213) 439-9400                Counsel for Defendant Marietta Terabelian
 9   Facsimile: (213) 439-9599
10   Counsel for Defendant Richard Ayvazyan
11
12                           UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14                                              Case No. 20-cr-579 (SVW)
15   UNITED STATES OF AMERICA,
                                                DEFENDANTS RICHARD
16
                       Plaintiff,               AYVAZYAN’S AND MARIETTA
17                                              TERABELIAN’S NOTICE OF
                        v.                      MOTION AND JOINT MOTION TO
18
                                                DISMISS UNDER FED. R. CRIM. P.
19   RICHARD AYVAZYAN,                          12(B) OR CONTINUE THE TRIAL
     MARIETTA TERABELIAN,                       TO HOLD A PRE-TRIAL
20
     et al.,                                    KASTIGAR HEARING
21
                                                Hon. Stephen V. Wilson
22
                       Defendants.
23                                              Current Hearing Date: June 28, 2021
                                                Requested Hearing Date: June 14, 2021
24
                                                Time:                   11:00 a.m.
25
26
27
28

      MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 2 of 22 Page ID #:3940



 1    NOTICE OF MOTION AND MOTION TO DISMISS FED. R. CRIM. P. 12(B)
 2   OR CONTINUE THE TRIAL TO HOLD A PRE-TRIAL KASTIGAR HEARING
 3   TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
 4         PLEASE TAKE NOTICE that Defendant Richard Ayvazyan (“Ayvazyan”) and
 5   Defendant Marietta Terabelian (“Terabelian”), through undersigned counsel, hereby
 6   move the Court (i) to dismiss the original and first superseding indictments (the
 7   “indictments”) because they are defective by virtue of their evidentiary and non-
 8   evidentiary use of tainted information, or, in the alternative, (ii) to continue the June 15,
 9   2021 trial date approximately three weeks in order to hold a pre-trial Kastigar hearing
10   regarding the non-evidentiary and evidentiary use that has already occurred consistent
11   with the pre-trial hearing in United States v. Kilroy, 27 F.3d 679 (D.C. Cir. 1994).
12         This motion is based on this notice, the accompanying memorandum of points
13   and authorities, any reply that Ayvazyan and Terabelian may make, such other evidence
14   and arguments as may be presented at or prior to the hearing, and all records and files in
15   this action.
16   Dated: May 30, 2021                     Respectfully submitted,

17                                           STEPTOE & JOHNSON LLP
18                                           /s/ Ashwin J. Ram
19                                           Ashwin J. Ram (SBN 227513)
                                             aram@steptoe.com
20                                           Michael A. Keough (SBN 327037)
21                                           mkeough@steptoe.com
                                             Meghan L. Newcomer (pro hac vice)
22                                           mnewcomer@steptoe.com
23                                           Nicholas P. Silverman (pro hac vice)
                                             nsilverman@steptoe.com
24                                           633 West Fifth Street, Suite 1900
25                                           Los Angeles, CA 90071
                                             Telephone: (213) 439-9400
26                                           Facsimile: (213) 439-9599
27
28

      MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 3 of 22 Page ID #:3941



 1
 2                                    Counsel for Defendant Richard Ayvazyan

 3
 4
                                      BIENERT KATZMAN LITTRELL
 5                                    WILLIAMS, LLP
 6                                    /s/ John L. Littrell
 7                                    John L. Littrell (SBN 221601)
                                      jlittrell@bklwlaw.com
 8                                    Ryan V. Fraser (SBN 272196)
 9                                    rfraser@bklwlaw.com
                                      601 W. 5th Street, Suite 720
10                                    Los Angeles, CA 90071
11                                    Telephone: (213) 528-3400
                                      Facsimile: (949) 369-3701
12
13                                    Counsel for Defendant Marietta Terabelian
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 4 of 22 Page ID #:3942



 1                                              TABLE OF CONTENTS
 2
     I.      THE COURT SHOULD DISMISS THE INDICTMENTS UNDER FED.
 3           R. CRIM. P. 12(B)(3)(A) AND 12(B)(3)(B) BECAUSE THE
             INDICTMENTS ARE DEFECTIVE ..................................................................... 3
 4
             A.       The Indictments Are Tainted By Evidentiary Use of Information
 5                    Directly or Indirectly Derived From Compelled Statements ....................... 5
 6           B.       The Indictments Are Tainted by Non-Evidentiary Use of
                      Information Directly or Indirectly Derived from Compelled
 7                    Statements..................................................................................................... 9
 8   II.     IN THE ALTERNATIVE, THE COURT SHOULD CONTINUE THE
             TRIAL FOR A PRE-TRIAL KASTIGAR HEARING CONSISTENT
 9           WITH UNITED STATES V. KILROY ................................................................... 11
10           A.       A Pre-Trial Hearing Is Merited by the United States v. Kilroy Case
                      Cited in the Court’s May 21 Order............................................................. 12
11
             B.       The Defendants Will Be Prejudiced By Proceeding to Trial Without
12                    Resolving the Non-Evidentiary Use and Evidentiary Use of Tainted
                      Information That Has Already Occurred ................................................... 14
13
     III.    CONCLUSION ..................................................................................................... 17
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        i
          MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 5 of 22 Page ID #:3943



 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2
           In its April 27, 2021 Order, the Court held that the government violated the Fifth
 3
     Amendment by unlawfully compelling Richard Ayvazyan and Marietta Terabelian to
 4
     provide phone passcodes during an extended, multi-hour, interrogation. The Court
 5
     therefore prohibited the government from using any of the 500,000 pages of data from
 6
     the phones that it had unlawfully obtained. In its May 21, 2021 Order, the Court held
 7
     that Kastigar v. United States applies to the suppressed evidence, and that the
 8
     government therefore bears the affirmative duty of disproving any use of either the
 9
     compelled statements or any information or evidence directly or indirectly derived from
10
     those statements. See May 21, 2021 In-Chambers Order at 3, Dkt. 356 (“Where there is
11
     actual coercion, however, defendants are afforded the full panoply of Fifth Amendment
12
     protection.”); Kastigar v. United States, 406 U.S. 441, 462 (1972) (emphasizing that
13
     this is a “heavy burden”). The prohibition on using tainted information applies not just
14
     to the investigation and at trial, but to the indictments obtained in this case. Setting
15
     aside the question of trial evidence, the government cannot disprove evidentiary or non-
16
     evidentiary use of the tainted information to obtain the indictments.
17
           The government cannot disprove non-evidentiary use of tainted information to
18
     obtain the superseding indictment, which alleges a conspiracy to submit “at least 151”
19
     fraudulent loan applications. On May 21, the government disclosed the list of 151
20
     applications forming the basis of the grand jury’s allegation. Of the 151 loan
21
     applications, at least 83 have already been directly linked to people or entities present in
22
     the tainted evidence already known to have been reviewed by the government (counting
23
     only those people or entities mentioned in the tainted photographs taken by CBP or the
24
     FBI, excluding derivative taint and taint from other reviews of the devices). The grand
25
     jury inevitably received that tainted evidence and returned a tainted indictment.
26
     Similarly, during the May 21 hearing, the government disclosed that the grand jury’s
27
     indictments rest not on percipient witness testimony (which may or may not be tainted
28
                                    1
      MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 6 of 22 Page ID #:3944



 1   based on exposure to tainted information) but rather on agent testimony, despite the fact
 2   that the agents in this case received tainted information beginning over seven months
 3   ago and have baked into their decision-making and thought processes a tainted
 4   interpretation of the facts.
 5         Even if the government could disprove evidentiary use (which it cannot),
 6   Kastigar prohibits non-evidentiary use of tainted information, and the government has
 7   already demonstrated that such use occurred. At a minimum, the government has
 8   testified and sworn out a complaint showing that the roots of its theory that Ayvazyan
 9   and Terabelian are Iuliia Zhadko and Viktoria Kauichko are the unconstitutionally
10   compelled statements and derivative evidence thereof. That proof is sufficient to
11   dismiss this case right now.
12          Ayvazyan and Terabelian therefore move to dismiss the defective indictment
13   under Fed. R. Crim. P. 12(b). Rule 12(d) requires that such motions be decided before
14   trial absent good cause, and we understand that the Court was previously willing to
15   defer such a ruling until after trial based on the defendants’ request to go to trial on
16   June 15, 2021. To the extent that a brief continuance of approximately three weeks is
17   necessary to obtain a pre-trial Kastigar hearing and determination of the effect of the
18   violation of Ayvazyan and Terabelian’s Fifth Amendment rights, the defendants hereby
19   consent to and request that continuance.
20         Litigating the Kastigar issue before trial—or at least the portion of the tainted use
21   that has already occurred—is consistent both with the case law cited by the Court’s
22   May 21, 2021 Order and the efficient use of judicial resources. As noted in the Court’s
23   Order, the D.C. Circuit lauded the district court’s practice in United States v. Kilroy, 27
24   F.3d 679 (D.C. Cir. 1994). See In-Chambers Order at 4, Dkt. 356 (citing Kilroy in
25   support of a post-trial hearing being the more appropriate vehicle for resolving Kastigar
26   issues after the record became concrete). The Kilroy court’s practice, however, was to
27   hold a pre-trial Kastigar hearing on the taint in the investigation and indictment
28   process, and then hold a post-trial Kastigar hearing on the taint in the trial evidence.
                                    2
      MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 7 of 22 Page ID #:3945



 1   The Kilroy practice would ensure that the parties, the Court, and the jurors can avoid
 2   the burden and prejudice of an unnecessary trial. The defendants therefore alternatively
 3   request that the Court continue the trial approximately three weeks, follow the laudable
 4   practice of the Kilroy court, and hold a pre-trial Kastigar hearing that will ensure that
 5   the defendants are not victimized by the government’s unconstitutional use of tainted
 6   information.
 7   I.      THE COURT SHOULD DISMISS THE INDICTMENTS UNDER FED. R.
 8           CRIM. P. 12(B)(3)(A) AND 12(B)(3)(B) BECAUSE THE INDICTMENTS
             ARE DEFECTIVE
 9           The government’s statements during the May 21 hearing confirm that the
10   indictments are defective and must be dismissed before trial under Fed. R. Crim. P.
11   12(b)(3)(A) (requiring pretrial motion for defect in instituting the prosecution including
12   error in the grand jury proceeding) and 12(b)(3)(B) (requiring pretrial motion for defect
13   in the indictment). The indictments are defective because they are tainted by both
14   evidentiary use and non-evidentiary use of information directly or indirectly derived
15   from compelled statements.
16           In the leading case of United States v. North, the D.C. Circuit explained that—
17   unlike indictments based on hearsay evidence—“what is prohibited and
18   unconstitutional under the Fifth Amendment and Kastigar is the very presentation of
19   the immunized testimony. Where immunized testimony is used before a grand jury, the
20   prohibited act is simultaneous and coterminous with the presentation; indeed, they are
21   one and the same.” 910 F.2d 843, 868-69 (North I), on pet. for reh’g, 910 F.2d 940
22   (D.C. Cir. 1990) (emphasis in the original). Where testimony compelled in violation of
23   the Fifth Amendment is presented to the grand jury, “the grand jury process itself is
24   violated and corrupted, and the indictment becomes indistinguishable from the
25   constitutional and statutory transgression.” Id. at 869. Kastigar prohibits use of tainted
26   evidence or tainted information. “There is no antecedent or prior wrong to be
27   remedied, but use is a wrong that goes to the quick of the indictment.” Id. (emphasis
28   added).
                                        3
          MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 8 of 22 Page ID #:3946



 1         The North I court put the government to its proof on the content and sources of
 2   each grand jury witnesses’ testimony:
 3         For each grand jury and trial witness, the prosecution must show by a
           preponderance of the evidence that no use whatsoever was made of any of
 4
           the immunized testimony either by the witness or by the [prosecutor] in
 5         questioning the witness. This burden may be met by establishing that the
           witness was never exposed to North’s immunized testimony, or that the
 6
           allegedly tainted testimony contains no evidence not ‘canned’ by the
 7         prosecution before such exposure occurred. Unless the District Court can
           make express findings that the government has carried this heavy burden
 8
           as to the content of all of the testimony of each witness, that testimony
 9         cannot survive the Kastigar test. We remind the prosecution that the
           Kastigar burden is ‘heavy’ not because of the evidentiary standard, but
10
           because of the constitutional standard: the government has to meet its
11         proof only by a preponderance of the evidence, but any failure to meet that
12         standard must result in exclusion of the testimony.
     Id. at 872.
13
           The Eleventh Circuit reached a similar conclusion five years earlier in United
14
     States v. Hampton, 775 F.2d 1479 (11th Cir. 1985). There, Hampton testified to a state
15
     grand jury and provided documents pursuant to a subpoena and participated in
16
     immunized interviews ultimately leading indirectly to the indictment and guilty plea of
17
     a co-conspirator. Id. at 1480, 1482 n.12. Hampton’s testimony and documents were
18
     later turned over to federal agents, who (unaware that Hampton’s statements were
19
     protected by the Fifth Amendment) were also briefed by the state investigators. Id. at
20
     1480. Although the federal prosecutors were not shown to have read the compelled
21
     statements, they received and relied upon investigative summaries and briefings
22
     prepared by tainted agents. See id. at 1481, 1483 (noting also “[a prosecutor] also
23
     conceded that the federal agents upon whom he relied had received the state materials
24
     and used them to work up leads in the case some two years before the agents became
25
     aware that there were immunity problems with some of the state information.”).
26
           The Eleventh Circuit held that “in order to sustain Hampton’s indictment, the
27
     government had the burden of establishing that all of the evidence presented to the
28
                                    4
      MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 9 of 22 Page ID #:3947



 1   grand jury[] … was derived from legitimate, independent sources.” Id. at 1485
 2   (“Kastigar and Murphy emphasize that, as a matter of constitutional imperative, “[state-
 3   immunized] testimony and its fruits may not be used in any manner by federal officials
 4   in connection with a criminal prosecution” against the previously-immunized witness.”
 5   (citing Murphy v. Waterfront Comm’n, 378 U.S. 52, 79 (1964); Kastigar, 406 U.S. at
 6   441))). The court concluded that “the government plainly did not carry its burden” by
 7   pointing to two pre-compulsion unimmunized statement. Id. at 1486. Although the
 8   unimmunized statements provided a prior independent source of some allegations, the
 9   court rejected the “faulty notion” that the government could satisfy its Kastigar burden
10   by establishing independent sources for “a portion of the evidence that may have been
11   considered by the indicting grand jury.” Id. at 1489. Instead, Kastigar and its progeny
12   required dismissal of the indictment “unless the government can demonstrate that none
13   of the evidence presented to the grand jury is derived, directly or indirectly, from the
14   immunized testimony.” Id. (emphasis in the original, cleaned up).
15         The government must show that “each and every item of evidence presented to
16   the indicting grand jury” and “[e]ach step of the investigative chain” is free of taint. Id.
17   at 1489-90. In this case, dismissal is proper because the government cannot carry its
18   burden to show that grand jury testimony and the resulting indictments are free of taint
19   from either evidentiary or non-evidentiary use of information directly or indirectly
20   derived from compelled statements. Indeed, the opposite is true: the government has
21   all but conceded the use of such tainted information in the grand jury process itself.
22         A.     The Indictments Are Tainted by Evidentiary Use of Information
23                Directly or Indirectly Derived From Compelled Statements
24         Dismissal is proper because the indictments on their faces rely on tainted
25   information. On Friday, May 21, 2021, the government revealed two new categories of
26   information about how far that taint spread into the first superseding indictment.
27         First, the government revealed a chart of the 151 loans shown to the grand jury
28   and alleged to be attributable to Ayvazyan and Terabelian as part of a conspiracy. See
                                                5
      MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 10 of 22 Page ID #:3948



 1   Superseding Ind. ¶ 32, Dkt. 154; Ram Decl. Ex. A (loan chart). Within a week,
 2   Ayvazyan and Terabelian were able to identify 83 of the 151 loans as potentially tainted
 3   by prohibited evidentiary or non-evidentiary use of data photographed by the
 4   government.1 Specifically, Ayvazyan and Terabelian have already found references in
 5   the tainted evidence to 58 individuals or entities associated with loans charged in the
 6   indictment including 16 individuals or entities explicitly named in the indictments 2 and
 7   42 individuals or entities included in the superseding indictment’s reference to “151 or
 8   more loans.”3 The grand jury heard evidence and argument about each of these 58
 9   individuals or entities and that evidence and argument violated the defendants’ Fifth
10   Amendment rights.
11          If the indictment was untainted, the government would respond to this motion
12   with a declaration to the Court, swearing under penalty of perjury that each of the
13   above-referenced allegations was proven to the grand jury solely by untainted evidence.
14
15   1
       The government has refused to respond to Ayvazyan’s May 7, 2021 and May 20, 2021 discovery
     requests. See Dkt. 353-1. This information is necessary to litigate the extent of the taint and the
16   government has a history of destroying evidence despite defense requests. The defendants have
     pushed for this information since May 7 (and would have done so sooner if the state government
17   members of the prosecution team had not arrested Ayvazyan immediately after the Court’s
18   suppression ruling issued). While the defendants accept the Court’s position that Ayvazyan should
     have moved for a hearing before the government responded, this discovery is material to the
19   constitutional question of taint. The government must prove that each link in the “investigatory chain”
     was free of taint to sustain the indictment. Hampton, 775 F.2d at 1489-90. The defendants therefore
20   respectfully request that the Court order the government to produce the requested discovery.
21   2
       Anton Kudiumov; Artur Ayvazyan; Fiber One Media, Inc.; Iuliia Zhadko; Manuk Grigoryan;
     Marietta Terabelian; Mod Interiors; Nazar Terabelian; Redline Auto Mechanics; Richard Ayvazyan;
22   Runyan Tax Service Inc.; Tamara Dadyan; Time Line Transport; Top Quality Contracting; Turing
     Info Solutions; Viktoria Kauichko.
23
     3
       Anastasia Baranovska; Anastasia Rysik; Anna Manukyan; Annandale Nursery; Apex Health and
24   Safety Consultants; Armen Injijian; Arsa Medical Wholesale Inc.; Arshak Sarukhanyan; Artavasd
     Ginosyan; Artem Serba; Artem Zherdov; Bayview Consulting; Camilo Amaya; Classic Nursery;
25   Comfort Diagnostics Inc.; EM Construction; EM Jewelry; Fadehaus Barbershop; Fetch Industries,
26   Inc.; Gagik Khachatryan; GAZ Construction; Gevorg Boyrazyan; Greenshop Hydro Inc.; Greg
     Zadikov; Journeyman Construction; KGG Home; Lilia Turcan; Liubov Podoba; Liudmyla Kopytova;
27   LK Design; Long Canyon Nursery; Manukyan Construction; MD Acquisition Services; Misak
     Arakelyan; Mykhail Diuzhenko; Nelson’s Nursery; New World Empire Trading Inc.; Oleksandr
28   Moroz; Radgistics Inc.; TM Events Inc.; Turcan Tours; US Medical Supply Inc.
                                       6
         MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 11 of 22 Page ID #:3949



 1   But the government will not provide that declaration because it cannot. The taint for
 2   some allegedly fraudulent loans is more obvious than others (even without the
 3   constitutionally compelled Kastigar-related discovery that the government has yet to
 4   produce). For example:
 5       During their November 13, 2020 review of the tainted information, S.A.
 6         Palmerton and S.A. Zellhart took a photograph of a PPP loan application update
 7         for a loan to Annandale Nursery. Ram Decl. Ex. B (DOJ_PROD_0000002008).
 8         Ten days later, on November 23, 2020, the government began searching SBA
 9         records and printing information about Annandale Nursery. See Ram Decl. Ex.
10         C (DOJ_PROD_0000078852; DOJ_PROD_0000078853;
11         DOJ_PROD_0000078854).
12       During their November 13, 2020 review of the tainted information, S.A.
13         Palmerton and S.A. Zellhart took a photograph of an identification card for
14         Camilo Amaya. Ram Decl. Ex. D (DOJ_PROD_0000104877). That day, the
15         government searched SBA records and printed information about Amaya. Ram
16         Decl. Ex. E (DOJ_PROD_0000079767; DOJ_PROD_0000079377;
17         DOJ_PROD_0000079378). Ten days later, on November 23, 2020, the
18         government again searched SBA records and printed information about Amaya.
19         Id.
20       During their November 13, 2020 review of the tainted information, S.A.
21         Palmerton and S.A. Zellhart took a photograph of an identification card for Lilia
22         Turcan. Ram Decl. Ex. F (DOJ_PROD_0000104878). On December 11, 2020
23         and December 14, 2020, prosecutor Julian Andre and S.A. Palmerton issued
24         multiple subpoenas for information about Turcan. Ram Decl. Ex. G
25         (DOJ_PROD_0000137140; DOJ_PROD_0000129747).
26       On October 19, 2020, CBP took a photograph of a credit card belonging to
27         Gevorg Boyrazyan and sent it to the government, who later used it in a
28         submission to the Court. See Dkt. 152 Ex. 8 at 12. On January 5, 2021, the
                                    7
      MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 12 of 22 Page ID #:3950



 1         government began searching SBA records and printing information about Gevorg
 2         Boyrazyan’s application on behalf of Bayview Consulting. Ram Decl. Ex. H
 3         (DOJ_PROD_0000079164; DOJ_PROD_0000079165).
 4   These examples are merely representative, not exhaustive, but each relates to the use of
 5   tainted information to return the superseding indictment. A similar pattern is present
 6   with respect to other loans because the government prioritized the tainted evidence as
 7   an investigatory lead and presented the results to the grand jury.
 8         The defendants are aware of no case that deferred a Kastigar hearing until after
 9   trial where it had been so conclusively demonstrated before trial that the grand jury’s
10   indictment rested on prohibited uses of tainted information. Second, the government
11   confirmed at the May 21 hearing that the grand jury proceedings relied on agent
12   testimony, not percipient witnesses. The agents were exposed to tainted information by
13   October 22, 2020 at the latest and were subject to pervasively tainted evidence as part
14   of their review of: (a) nearly 200 tainted files photographed by CBP or the FBI; (b) the
15   November 13, 2020 review of tainted files on the raw devices (conspicuously four days
16   before the indictment was returned); (c) the post-indictment review—which prioritized
17   reviewing the tainted devices, see Dkt. 363-5 ¶ 8.a (under seal); and (d) undisclosed use
18   of the tainted devices. These tainted devices were what the government chose to
19   review and rely upon. All of that review and investigation was tainted from the start.
20         The government’s recent revelations about the importance of tainted information
21   in securing the indictments comes against a backdrop of other tainted charges:
22       The superseding indictment alleges that Ayvazyan and Terabelian stole the
23          identity of Nazar Terabelian and applied for loans in his name. Superseding Ind.
24          ¶¶ 33, 45. Before the Miami search, the government believed that Nazar
25          Terabelian was a potential relative or co-conspirator, not an alleged victim. See
26          Dkt. 133-6 (under seal) (listing Nazar Terabelian as a “Known Associate” and
27          not knowing his precise relationship to the defendants). After the Miami search,
28          however, the government was exposed to tainted evidence including files
                                    8
      MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 13 of 22 Page ID #:3951



 1          depicting at least three credit cards owned by Nazar Terabelian (each of which
 2          predated his death).
 3        The superseding indictment alleges that Ayvazyan and Terabelian are part of a
 4          conspiracy with, and therefore allegedly culpable for certain actions of, Manuk
 5          Grigoryan and his alleged alias Anton Kudiumov. Superseding Ind. ¶¶ 6, 26,
 6          32-33, Dkt. 154. Before the Miami search, the government did not list
 7          Grigoryan or Kudiumov as a “Known Associate.” See Dkt. 133-6 (under seal).
 8          After the Miami search, however, the government was exposed to tainted
 9          evidence including Kudiumov’s identification cards, Kudiumov’s contact
10          information, a phone used by Kudiumov, a photograph of Manuk Grigoryan, and
11          contact information for Manuk Grigoryan.
12                                         *      *      *
13         The government has not and cannot disprove this degree of taint. The
14   indictments are hopelessly infected by the government’s evidentiary use of tainted
15   information, meriting dismissal.
16         B.     The Indictments Are Tainted by Non-Evidentiary Use of Information
17                Directly or Indirectly Derived from Compelled Statements
18         As the Ninth Circuit has repeatedly emphasized, Kastigar prohibits the
19   government from making non-evidentiary use of tainted information. United States v.
20   Benson, No. 12-cr-480, 2016 WL 215233, at *4 (N.D. Cal. Jan. 19, 2016) (providing
21   overview of Ninth Circuit cases); see, e.g., United States v. Dudden, 65 F.3d 1461,
22   1467 (9th Cir. 1995) (“The government may not use the statements to uncover other
23   incriminating evidence, focus the investigation, decide to initiate prosecution, interpret
24   other evidence, or otherwise plan trial strategy.”); United States v. Mapelli, 971 F.2d
25   284, 287 (9th Cir. 1992) (“The statute expressly proscribes use of information indirectly
26   derived from immunized testimony, not just direct use of the immunized testimony
27   itself. The proscribed indirect use includes planning trial strategy.” (internal quotation
28   marks and citation omitted)). Even though the government’s refusal to produce
                                               9
      MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 14 of 22 Page ID #:3952



 1   discovery has limited the record, see Joint Motion for Kastigar Hearing,
 2   Disqualification, and Dismissal at 11-17, Dkt. 338; Opp’n to App’n for Recon. at 1-3,
 3   14-16, Dkt. 351, the existing record contains enough non-evidentiary use to require
 4   dismissal.
 5          The indictments’ “charging theory is that ‘Iuliia Zhadko’ is a fake identity that
 6   Defendant used as an alias to commit crimes … .”4 Before those indictments were
 7   returned, however, S.A. Palmerton effectively testified that the very theory referenced
 8   was tainted by information from the Miami airport stop: “once the CBP stopped for the
 9   secondary inspection, we learned that there was a photograph of Iuliia Zhadko on the
10   digital device and we made the connection that Iuliia Zhadko was, in fact, an alias of
11   Richard Ayvazyan.”5 Before the Miami search, the government did not even view the
12   ties between Zhadko and Ayvazyan to be sufficient to mention Zhadko’s name in the
13   request for CBP secondary screening. See Dkt. 133-4 (under seal) (CBP agents
14   referencing Zhadko as “his side piece” allegedly based on interview but not recalling
15   his name); Dkt. 133-6 (under seal) (summary from S.A. Palmerton omitting any
16   reference to Zhadko as a potential identity). After the Miami search, however, the
17   government was exposed to tainted evidence including files depicting Zhadko’s license,
18   Zhadko’s social security card, mortgage information for Zhadko’s property (referenced
19   in the indictments as Residential Property 2), and one of Zhadko’s debit cards.
20          Similarly, the indictments are tainted by the theory that “Viktoria Kauichko” is
21   “Terabelian’s alias” and that Kauichko’s conduct is attributable to Terabelian. See,
22   e.g., Ind. ¶ 2, 17, 23, Dkt. 32; Superseding Ind. ¶ 3, 23, 33, Dkt. 154. Before the Miami
23   4
      Opp’n to Mot. to Dismiss for Prosecutorial Misconduct at 17 n.11 (Dkt. 310); see also App’n for
24   Modified Protective Order at 10-11 (Dkt. 219) (arguing government’s case theory that Zhadko is “the
     unique synthetic identity belonging to defendant R. Ayvazyan”). The indictments allege that
25   Ayvazyan is “also known as … Iuliia Zhadko” and that Zhadko’s conduct is attributable to Ayvazyan
     because Zhadko is “Ayvazyan’s alias.” See, e.g., Ind. ¶¶ 1, 16, 23, Dkt. 32; Superseding Ind. ¶ 2, 22,
26   33, 58, Dkt. 154.
27   5
      Oct. 22, 2020 Hr’g Tr. at 23-24, Dkt. 310-6; see also Compl. ¶ 41, Dkt. 1 (alleging that this
     “photograph of Iuliia Zhadko” was “a digital image of a CADL in the name of ‘Iuliia Zhadko’ bearing
28   Ayvazyan’s address”).
                                       10
         MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 15 of 22 Page ID #:3953



 1   search, the government did not even view the ties between Kauichko and Terabelian to
 2   be sufficient to mention Kauichko’s name in the request for CBP secondary screening.
 3   See Dkt. 133-6 (under seal) (summary from S.A. Palmerton omitting any reference to
 4   Kauichko as a potential identity). After the Miami search, however, the government
 5   was exposed to tainted evidence including “text messages in which Terabelian”
 6   allegedly “us[ed] the identity of Viktoria Kauichko to communicate with others”
 7   (Compl. ¶ 41, Dkt. 1), files depicting handwritten notes on account numbers, log-in
 8   credentials, and information related to accounts owned by Kauichko, and identification
 9   cards belonging to Kauichko.
10   II.   IN THE ALTERNATIVE, THE COURT SHOULD CONTINUE THE
11         TRIAL FOR A PRE-TRIAL KASTIGAR HEARING CONSISTENT WITH
           UNITED STATES V. KILROY
12         The government will not be able to carry its heavy burden of proving that no link
13   in the chain of its investigation, indictment, or prosecution made non-evidentiary use of
14   tainted information. Unlike cases in which non-evidentiary use is in question, here, the
15   government has conceded such use under oath, and its submission to the Court
16   studiously avoided the topic altogether. Nor will the government be able to prove that
17   no link in the chain of its investigation, indictment, or prosecution made evidentiary use
18   of tainted information. A Kastigar hearing will therefore result in a finding that the
19   government has violated the Fifth Amendment. The question is whether the Court,
20   jurors, and the parties should wait until after trial—a prejudicial dress rehearsal trial in
21   which the defendants’ strategic and evidentiary options would be constrained by their
22   desire to protect their Fifth Amendment rights—to address Fifth Amendment violations
23   that have already, indisputably occurred. The evidence admitted at trial is not
24   necessary to conclude that the government has made prohibited use of tainted
25   information in the process of its investigation and indictment.
26         The defendants respectfully submit that continuing the trial date approximately
27   three weeks to facilitate a pre-trial Kastigar hearing is proper—at least on the issues of
28   non-evidentiary and evidentiary use of tainted information in pursuing the investigation
                                                11
      MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 16 of 22 Page ID #:3954



 1   and seeking the indictments consistent with the case law cited by the Court’s May 21,
 2   2021 In-Chambers Order,6 which bifurcated a Kastigar hearing into a pre-trial hearing
 3   on pre-trial violations and a post-trial hearing on trial violations. Understanding that
 4   their ability to proceed to trial on June 15, 2021 is in tension with their right not to have
 5   compelled statements used against them to initiate criminal proceedings and that one of
 6   those interests must yield, the defendants respectfully request that the Court continue
 7   trial approximately three weeks to hold a pre-trial Kastigar hearing.7
 8          A.      A Pre-Trial Hearing Is Merited by the United States v. Kilroy Case
 9                  Cited in the Court’s May 21 Order
10          In its May 21 Order, the Court favorably cited United States v. Kilroy, in which
11   the district court bifurcated the Kastigar hearing into two parts: (1) a three-day pre-trial
12   hearing regarding prohibited use of tainted information to obtain a grand jury
13   indictment, see id. at 686-87; United States v. Kilroy, 769 F. Supp. 6, 8 n.2, 10 n.7
14   (D.D.C. 1991), and (2) a post-trial hearing regarding prohibited use of tainted
15   information at trial, see Kilroy, 27 F.3d at 687. The pre-trial Kastigar hearing
16   culminated in the district court’s holding that the indictment was not tainted because the
17   prosecution’s use of a prophylactic wall8 ensured that the sole source of evidence before
18
     6
       After initially setting the Kastigar hearing for before trial, May 18, 2021 In-Chambers Order, Dkt.
19   341, the Court issued a second May 21, 2021 In-Chambers Order, Dkt. 356 in which it held that a
20   Kastigar hearing was required but that given the lack of time to hold a Kastigar hearing before the
     June 15, 2021 trial—a trial date that was originally set at the defendants’ request over the
21   government’s objection and request for an August 24, 2021 trial date, see Dkt. 264 (“the government
     respectfully requests that the Court continue the trial date to August 24, 2021”), Dkt. 267—a post-trial
22   hearing would be the most prudent course of action.
     7
23     This would be the defendants’ first request for a continuance, if necessary and however short. The
     Court has granted two continuances at the government’s request over the opposition of the defendants.
24   In addition to the Kastigar issues meriting a continuance, a continuance would similarly be necessary
     if the Court denies the defendants’ motion to suppress and the government is permitted to use seized
25   versions of the digital devices obtained on November 5, 2020. See Joint Motion to Exclude Digital
26   Device Files at 14, Dkt. 363 (noting that it would be potentially impossible to adequately prepare if
     the government dumps a set of newly seized data from the digital devices).
27   8
       The Kilroy fact pattern involved an investigation that effectively segregated taint and avoided the
28   type of spread in this case. In short, defendant Kilroy provided compelled statements to Las Vegas

                                       12
         MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 17 of 22 Page ID #:3955



 1   the grand jury was not exposed to any tainted information. Id. at 686. A trial was
 2   therefore necessary to resolve the remaining Kastigar issues. The D.C. Circuit
 3   complimented the wisdom of this Kastigar procedure. 27 F.3d 679, 687 (D.C. Cir.
 4   1994).
 5          In Kilroy, only the question of trial taint was deferred until after trial and, even
 6   then, it was accompanied by a “preliminary determin[ation on] the question of trial
 7   evidence, deciding no doubt wisely, to take that question [of trial evidence] up once
 8   again when the record became concrete and not merely predictive.” Id. Here, the grand
 9   jury’s indictment is tainted and a pre-trial hearing like the one in Kilroy will confirm
10   that fact.
11          This is not a case like most. In most cases—including Kilroy, Benson, United
12   States v. Connolly, No. 16-cr-370, Dkt. 145 (S.D.N.Y. Oct. 19, 2017) (setting pre-trial
13   Kastigar hearing because of concerns about indictment’s use of indirectly tainted
14   information), and United States v. Gardner, 22 M.J. 28, 32 (C.M.A. 1986)
15   (emphasizing that trial judge disqualified prosecutor exposed to tainted evidence and
16   advising future advocates “to ensure that, whenever possible, handling of a subsequent
17   prosecution of an immunized witness is entirely removed from any personnel involved
18   in obtaining the immunized testimony”)—prosecution teams are either able to wall off
19   tainted information or the prosecutors and agents infected by tainted information are
20   removed and replaced. Here, the taint pervaded the prosecution team during the
21   investigation and both of the grand juries. Tainted FBI agents testified to the grand
22
23   prosecutors as part of a plea negotiation. Contemporaneously with the Las Vegas case, a National
     Council of Senior Citizens audit in Washington D.C. led to a civil investigation by the Department of
24   Labor and an AUSA from the U.S. Attorney’s Office in Washington D.C. Both the Department of
     Labor and AUSA were “told ‘nothing substantive’” about the Las Vegas statements. Kilroy, 769 F.
25   Supp. at 10. From the beginning of the AUSA’s investigation, he “cautioned everyone involved in the
26   DOL’s investigation of the need for an ‘independent source’ of evidence against Kilroy should they
     decide to prosecute him …, and to avoid any ‘taint’ resulting from exposure to information derived in
27   any fashion from Kilroy’s debriefings or immunized testimony.” Id. Despite avoiding exposure to
     any “substantive” tainted information, the AUSA recused himself from the case before trial out of an
28   abundance of caution. Id. at 11.
                                    13
      MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 18 of 22 Page ID #:3956



 1   jury about their tainted opinions about the case. Trial evidence is unnecessary to
 2   answer the question of whether the indictment or the investigation made
 3   unconstitutional use of tainted information.
 4         B.     The Defendants Will Be Prejudiced By Proceeding to Trial Without
 5                Resolving the Non-Evidentiary Use and Evidentiary Use of Tainted
                  Information That Has Already Occurred
 6
 7         Even if this Court grants the defendants’ motion to dismiss after trial, that will

 8   not repair the prejudice of having to stand trial on a tainted indictment where the

 9   government is allowed evidentiary and non-evidentiary use of tainted information.

10   Federal criminal trials are naturally resource-intensive burdens on the Court, jurors, and

11   parties. Unnecessary trials are not in anyone’s interest and should be avoided. See

12   United States v. Bulger, 928 F. Supp. 2d 294, 300 (D. Mass. 2013) (“Conversely, a

13   finding that defendant’s prosecution is barred by a valid grant of immunity would

14   prevent an unnecessary trial and the expenditure of considerable public resources.

15   Under these circumstances, it would present a disservice to judicial economy and the

16   orderly administration of justice [to continue with a potentially unnecessary trial].”); cf.

17   United States v. Moskow, 588 F.2d 882, 888 (3d Cir. 1978) (noting that unnecessary

18   trials delay the administration of justice and drain financial resources); United States v.

19   Matthews, 1992 WL 429967, at *3 (E.D. Wash. Oct. 19, 1992) (“The net result is that

20   Matthews, the government and the Court were all prejudiced by the burden of an

21   unnecessary trial.”). The cost of an unnecessary trial is particularly salient and worthy

22   of avoidance as we enter the tail-end of the COVID-19 pandemic with its attendant

23   protocols and burdens—financial, physical, and mental. Here, there is no reason to

24   proceed with a trial that would likely be unnecessary and where any conviction would

25   be vacated by a post-trial Kastigar hearing.

26         Holding a trial now would impose unique burdens that would unfairly prejudice

27   Ayvazyan and Terabelian. This prejudice would infect every part of trial: by forcing

28   Ayvazyan and Terabelian to expend their resources to focus on Kastigar issues rather
                                    14
      MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 19 of 22 Page ID #:3957



 1   than their own defense; by preventing them from offering an adequate defense while
 2   the government takes advantage of tainted information; and by revealing defense
 3   strategy to the government so that it can adjust its case for a second trial.
 4             Ayvazyan and Terabelian will be stuck in limbo, required to spend trial focused
 5   on preserving issues for the Kastigar hearing instead of defending against the
 6   substantive allegations. The government has not produced the discovery necessary to
 7   understand the breadth of the tainted information’s infection of the government, see
 8   note 1 supra, so the defendants must object to every government exhibit, argument, and
 9   witness as potentially tainted. The defendants must spend their time focused on
10   Kastigar issues implicated by evidence and testimony rather than their substantive
11   defense. Defending against Kastigar violations presents a different set of issues from
12   defending a substantive case; it focuses on issues related to exposure to tainted
13   evidence instead of which inferences can be drawn from the evidence.
14             Nor can Ayvazyan and Terabelian offer the exculpatory aspects of the
15   government’s tainted evidence—for example, that the list of 151 loans plainly
16   encompasses more than a single conspiracy and reveals that someone else used one of
17   Ayvazyan’s former businesses to apply for three loans. Ayvazyan and Terabelian need
18   to be able to respond to allegations like this, but they quite simply cannot do so without
19   risking their Fifth Amendment protection. Ayvazyan and Terabelian cannot offer other
20   documents or communications present on their cell phones—beyond the ~200
21   documents already known to be tainted—without risking a government argument that
22   they have waived an argument that those additional files were tainted. Ayvazyan and
23   Terabelian cannot testify in their own defense because that would open the door for
24   potential questions about the Miami airport stop, the cell phones in their possession,
25   and the compelled statements that were made that could provide a hook for the
26   government to argue a future prosecution could make use of the tainted devices.9
27
     9
28       Post-conviction dismissal of the indictment would give rise to double jeopardy issues, see Martinez

                                       15
         MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 20 of 22 Page ID #:3958



 1   Instead of defending themselves, Ayvazyan and Terabelian will be forced to sit idly and
 2   endure the non-evidentiary and evidentiary use of tainted information in violation of
 3   their Fifth Amendment rights. And all the while, Ayvazyan and Terabelian are at risk
 4   that the government will delete search logs (as they did with video evidence from the
 5   Miami airport stop), memoranda, and records of how the taint spread among the
 6   government’s broad prosecution team.
 7          To the extent that Ayvazyan and Terabelian reveal any of their evidence, defense
 8   theory, and arguments, they will be weakening their case at a second trial. The element
 9   of surprise is one of the few procedural advantages accorded to federal criminal
10   defendants, who otherwise find the rules stacked against them. Ayvazyan and
11   Terabelian are left with the choice between sailing into Scylla or Charybdis: either
12   (a) the defendants can disclose their best case at a first trial and allow the government to
13   use tainted information and possibly tainted evidence in response, leading to a potential
14   conviction and a second trial where the government has a “sneak peek” at the defense’s
15   case, or (b) the defendants can sit through a two-week trial in federal court during
16   which the government advances an unopposed case and the defendants are left with a
17   hope that the post-trial Kastigar hearing will go their way. Kastigar protections are
18   mean to ensure that a witness is “left ‘in substantially the same position’ vis-à-vis the
19   government ‘as if the witness had claimed the Fifth Amendment privilege’” and said
20   nothing. Hampton, 775 at 1488 (quoting Kastigar, 406 U.S. at 462, and noting that if
21   not, “Fifth Amendment rights would therefore be violated”). Neither choice (a) or
22   choice (b) will leave Ayvazyan and Terabelian in substantially the same position as if
23   the government had never compelled them to speak.
24
25   v. Illinois, 134 S. Ct. 2070, 2072 (2014) (“[J]eopardy attaches when the jury is empaneled and
26   sworn.”), and the defendants would move the Court not to permit a retrial. In the event that the Court
     denied that motion, however, the defendants cannot risk heading into a retrial with the government
27   knowing their testimony and having a roadmap to their best evidence and arguments. The adversarial
     criminal system provides parties with asymmetric advantages and one of the very few accorded
28   individual defendants is the right to not disclose such information ahead of time.
                                    16
      MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 21 of 22 Page ID #:3959



 1            A brief continuance of approximately three weeks will enable the Court and the
 2   parties to each have their rights and interests fully vindicated. The government would
 3   have until the current June 15 trial date to produce all relevant Kastigar discovery and
 4   related witness testimony. And the defendants will not be put through a trial with one
 5   hand proverbially tied behind their backs. Finally, the Court and the jurors will not
 6   need to sit through a federal criminal trial that may ultimately prove unnecessary.
 7   III.     CONCLUSION
 8            The Fifth Amendment violation has infected this case since the moment it
 9   occurred, and it is too late to excise the taint now. The Court should dismiss the case.
10   If the Court does not dismiss the case, then Ayvazyan and Terabelian request a brief
11   continuance of approximately three weeks to facilitate a pre-trial Kastigar hearing and
12   ensure that neither the jurors, nor the Court, nor the parties must endure an unnecessary
13   trial.
14   Dated: May 30, 2021                     Respectfully submitted,
15
                                             STEPTOE & JOHNSON LLP
16
                                             /s/ Ashwin J. Ram
17                                           Ashwin J. Ram (SBN 227513)
                                             aram@steptoe.com
18
                                             Michael A. Keough (SBN 327037)
19                                           mkeough@steptoe.com
20                                           Meghan L. Newcomer (pro hac vice)
                                             mnewcomer@steptoe.com
21                                           Nicholas P. Silverman (pro hac vice)
22                                           nsilverman@steptoe.com
                                             633 West Fifth Street, Suite 1900
23                                           Los Angeles, CA 90071
24                                           Telephone: (213) 439-9400
                                             Facsimile: (213) 439-9599
25
                                             Counsel for Defendant Richard Ayvazyan
26
                                             BIENERT KATZMAN LITTRELL
27                                           WILLIAMS, LLP
28
                                     17
       MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
 Case 2:20-cr-00579-SVW Document 381 Filed 05/30/21 Page 22 of 22 Page ID #:3960



 1
                                             /s/ John L. Littrell
 2                                           John L. Littrell (SBN 221601)
 3                                           jlittrell@bklwlaw.com
                                             Ryan V. Fraser (SBN 272196)
 4                                           rfraser@bklwlaw.com
 5                                           601 W. 5th Street, Suite 720
                                             Los Angeles, CA 90071
 6                                           Telephone: (213) 528-3400
 7                                           Facsimile: (949) 369-3701
 8                                           Counsel for Defendant Marietta Terabelian
 9                               SIGNATURE ATTESTATION
10         Pursuant to Local Rule 5-4.3.4(a)(i), the filer attests that all signatories listed, and
11   on whose behalf the filing is submitted, concur in the filing’s content and have
12   authorized the filing.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    18
      MOTION TO DISMISS UNDER FED. R. CRIM. P. 12(B) OR CONTINUE TRIAL
